Case 5:16-cv-10444-JEL-MKM ECF No. 1731, PageID.62780 Filed 05/06/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

         ORDER GRANTING PLAINTIFFS’ AND SETTLING
             DEFENDANTS’ MOTION TO APPOINT
             PANEL GUARDIANS AD LITEM [1727]

       The Court has reviewed and considered Plaintiffs’ and Settling

 Defendants’ Motion to Appoint Panel Guardians Ad Litem. The Court

 GRANTS that Motion and orders as follows:

    A. Charlene Glover-Hogan and George F. Rizik are appointed as Panel

       GALs.

    B. As Panel GALs, Ms. Glover-Hogan and Mr. Rizik will perform the

       duties and responsibilities set forth in the Amended Settlement

       Agreement and as otherwise ordered by this Court or the Circuit

       Court for Genesee County.
Case 5:16-cv-10444-JEL-MKM ECF No. 1731, PageID.62781 Filed 05/06/21 Page 2 of 2




    C. Compensation to the Panel GALs will be as provided in the

       Amended Settlement Agreement, or as ordered by this Court or the

       Circuit Court for Genesee County.

       IT IS SO ORDERED.

 Dated: May 6, 2021                       s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge




                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 6, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager
